Case: 12-10794   Date Filed: 01/28/2013       Page: 1 of 3




                                                               [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10794
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:10-cr-00485-VMC-TGW-3



UNITED STATES OF AMERICA,

                                llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                   versus

MAURICE LAVON JOHNSON,

                             llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.



                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 28, 2013)

Before CARNES, BARKETT and BLACK, Circuit Judges.
              Case: 12-10794     Date Filed: 01/28/2013    Page: 2 of 3

PER CURIAM:

      Maurice Lavon Johnson appeals his 48-month, below-range sentence after a

jury convicted him of conspiracy to possess with intent to distribute marijuana, in

violation of 21 U.S.C. §§ 846 and 841(a)(1). Johnson contends the district court

clearly erred in holding him accountable for 400 pounds of marijuana. Johnson

concedes his involvement in an October 21, 2010 drug transaction, but maintains

that its object was the purchase of only 100 pounds of marijuana.

        A district court’s determination of drug quantity used to establish a

defendant’s base offense level under the Sentencing Guidelines is reviewed for

clear error. United States v. Lawrence, 47 F.3d 1559, 1565 (11th Cir. 1995). The

government has the burden of establishing its contention with respect to drug

quantity by a preponderance of the evidence. Id. at 1566. The Guidelines provide

that, “in the case of a jointly undertaken criminal activity,” a defendant is

accountable for “all reasonably foreseeable quantities of contraband that were

within the scope of the criminal activity that he jointly undertook.” U.S.S.G.

§ 1B1.3, cmt. n.2. Accordingly, even if a drug-conspiracy defendant was not party

to any transaction negotiations—indeed, even if he did not know the type or

quantity of drugs involved—he may be held accountable for the amount of drugs

falling within the scope of the conspiracy. See United States v. Alvarez-Coria,

                                           2
              Case: 12-10794     Date Filed: 01/28/2013    Page: 3 of 3

447 F.3d 1340, 1344 (11th Cir. 2006) (“The fact that [the defendant] did not know

the type or quantity of drugs did not preclude the district court from attributing the

drugs to him for sentencing purposes.”).

          The district court did not clearly err in calculating the drug quantity

attributable to Johnson. At trial, the individual who brokered the drug deal

testified that it involved 400 pounds of marijuana, and the undercover agent

corroborated that account. In addition, the purchaser testified that he brought

$70,000 with him to consummate the deal—enough funds to purchase 100 pounds

of marijuana—but also testified that he had contemplated and discussed the

possibility of purchasing 300 to 400 pounds. Finally, the undercover agent’s

testimony revealed that on the day of the transaction both he and a confidential

informant communicated to Johnson that the deal involved 400 pounds of

marijuana. Crediting this testimony, the district court could reasonably infer that

the scope of the October 21 transaction involved 400 pounds of marijuana, and

further, that Johnson was apprised of as much. Accordingly, we affirm.

        AFFIRMED.




                                           3